Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT PIERCE DIVISION

 ROCIO SOLIS,

              Plaintiff,
  vs.                                                  Case No.__________________
 OKEECHOBEE SHOOTING SPORTS, LLC,

              Defendant.
 _____________________________/


                                       COMPLAINT
        Plaintiff, ROCIO SOLIS (“Solis”), sues Defendant, OKEECHOBEE SHOOTING

 SPORTS, LLC, and states as follows:

                                     JURISDICTION

        Jurisdiction in this Court is proper under 28 U.S.C. § 1331 as this action arises

 under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. This Court has

 supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

                                         VENUE

        Venue is proper in this Court as the Plaintiff resides within the Southern

 District of Florida and Defendant is a corporation conducting business within the

 District.



                                            1
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 2 of 9




                               CONDITIONS PRECEDENT

         All conditions precedent to this suit have been met. Plaintiff filed a Charge

 of Discrimination with the Equal Employment Opportunity Commission, which was

 dual filed with the Florida Commission on Human Relations. Plaintiff received a

 Right to Sue from the Equal Employment Opportunity Commission dated

 September 11, 2019, which is attached as Exhibit A, and filed this suit within 90

 days of receipt.

                                         PARTIES
    1.         Plaintiff, ROCIO SOLIS, is a citizen of the State of Florida, residing in

         Okeechobee County.

    2.         Defendant, OKEECHOBEE SHOOTING SPORTS, LLC, is an incorporated

         entity having its principle place of business in Okeechobee, Florida; JEFF

         WAIT (“Jeff”) is the owner of OKEECHOBEE SHOOTING SPORTS, LLC; NELSON

         WAIT (“Nelson”) is Defendant’s gunsmith and Jeff’s father.

                                      FACTUAL ALLEGATIONS

    3.         Plaintiff is a female of Mexican descent.

    4.         Plaintiff was employed by Defendant as an Office Manager from June

         22, 2015 to July 15, 2019.




                                            2
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 3 of 9




    5.          From June 22, 2015 to July 15, 2019, comments regarding Plaintiff’s

          sex and national origin were made to Plaintiff regularly.

    6.          Specifically, during Plaintiff’s employment with Defendant, Nelson

          made derogatory comments to Plaintiff regarding the Mexican nationality,

          stating, “I love the Mexican people - they work pretty good on the lawn.”

    7.          During Plaintiff’s employment with Defendant, Nelson explained to

          Plaintiff how the reason for hepatitis outbreaks is “Mexicans don’t get

          shots.”

    8.          During Plaintiff’s employment with Defendant, Nelson made

          comments of a sexually suggestive nature to Plaintiff, stating on numerous

          occasions, “Since business is slow, why don’t you wear a bikini and stand on

          the side of the road[?].” Nelson would also make this comment even on busy

          days at the range.

    9.          During Plaintiff’s employment with Defendant, Nelson made a

          comment of a sexually suggestive nature to Plaintiff, sometimes repeatedly

          throughout any given day, stating, “Come here, little girl – want a piece of

          candy[?].”

    10.         During Plaintiff’s employment with Defendant, Nelson informed

          Plaintiff and other co-workers that when his wife calls, he makes her believe

                                             3
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 4 of 9




          that he is alone with Plaintiff in the shop with the sole purpose of making his

          wife jealous. Accordingly, Plaintiff would feel uncomfortable around Nelson

          and his wife.

    11.            During Plaintiff’s employment with Defendant, Nelson offered his

          assistance in bringing Plaintiff’s family members from Mexico to America

          through military connections he made during his service.

    12.           On or about June 2019, Jeff Wait, owner of Okeechobee Shooting

          Sports, LLC, made the following comments to Plaintiff: “You can get

          whatever men you want”; “If Rosy (Solis) gave me a chance, I would go for

          it”; “Larry (Solis’ husband) must be doing something right for her to be with

          him.”

    13.            During Plaintiff’s employment with Defendant, Jeff mentioned to

          Plaintiff and others that he told his wife not to be jealous when she saw

          Plaintiff and that he didn’t hire her for her looks, but she looked good on

          paper.

    14.            During Plaintiff’s employment with Defendant, Jeff would refer to all

          Puerto Ricans and Cubans as being “loud and ridiculous people.”

    15.            During Plaintiff’s employment with Defendant, Jeff would refer to

          African Americans as “lazy, trashy, ghetto and nasty people.”

                                              4
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 5 of 9




    16.          Plaintiff communicated to Jeff on more than one occasion she was

          upset and uncomfortable with the nature of the comments being made to

          her on a weekly basis, but the comments continued.

    17.          As Office Manager, Plaintiff’s scope of responsibilities was broad

          enough to include handling duties normally managed by a Human Resources

          representative.   Accordingly, she was unable to report the derogatory

          comments made by Jeff and Nelson regarding her sex and national origin.

    18.          On certain occasions during Plaintiff’s employment, Jeff apologized to

          Plaintiff for Nelson’s improper behavior, but the comments continued.

    19.          During Plaintiff’s employment with Defendant, Jeff offered to prank

          Nelson for Plaintiff as a form of redress regarding Nelson’s inappropriate

          comments to Plaintiff. Subsequently, Jeff’s prank ideas were also insulting

          to Plaintiff.

    20.          Specifically, as a prank, Jeff proposed for Plaintiff to have one of her

          Mexican friends come in and act as if they were training to replace Nelson,

          as Nelson has stated, “Mexicans are in this country to take American jobs.”

    21.          Specifically, as a prank, Jeff proposed to tell Nelson that President

          Trump was on the phone and that he wanted Nelson’s advice on what to do

          about Mexicans.

                                             5
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 6 of 9




    22.         During Plaintiff’s employment with Defendant, Jeff would attempt to

          initiate and carry on with explicit conversations about sex with Plaintiff and

          other females employed by Defendant. Plaintiff and the other females

          would try not to engage him, hoping he would stop, but he would continue

          with the conversations.

    23.         On or about July 15, 2019, Jeff accused Plaintiff of padding her hours

          to her benefit, totaling an amount of $10,000. Jeff asked Plaintiff how they

          were going to resolve this, stating, “This is not good for me and it’s not good

          for you . . . how can we fix it?” When Plaintiff inquired as to what Jeff meant

          by that, he stated, “You tell me how we can fix it . . . you know how,” which

          she took to infer that if she had sexual intercourse with him the issue would

          be resolved.

    24.           On or about July 15, 2019, Plaintiff told Jeff she would pay him back

          if he could prove that she took the money, knowing that he could not

          because she did not take any money.

    25.         On July 15, 2019, Plaintiff was constructively discharged from

          employment with Defendant as she could not bear the harassment to which

          she was subjected.




                                             6
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 7 of 9




    26.          After being discharged, Plaintiff heard from numerous customers that

          Jeff was saying Plaintiff was fired for stealing $10,000.00. Subsequently, Jeff

          started telling customers the total he alleges was stolen by Plaintiff was

          $30,000.00.

    27.         Plaintiff was never paid for her last week employed with Defendant.

                                       COUNT I
               VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

          Plaintiff incorporates paragraphs 1 through 27 as if fully stated herein.

    28.         Plaintiff was an employee pursuant to 42 U.S.C. § 2000e(f).

    29.         Defendant is an employer pursuant to 42 U.S.C. § 2000e(b).

    30.         As set forth in the Factual Allegations above, Plaintiff belongs to

          protected classes as a female of Mexican descent.

    31.         Plaintiff was subjected to unwelcome harassment through remarks of

          a sexual nature and discrimination in the form of derogatory remarks based

          on her national origin made by Defendants Jeff and Nelson.

    32.         The unwelcome sexual harassment and discrimination experienced

          by Plaintiff was sufficiently severe or pervasive enough to alter the terms

          and conditions of employment, creating a hostile work environment.

    33.         As set forth in the Factual Allegations, Plaintiff reported Defendant


                                             7
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 8 of 9




          Nelson’s comments to Defendant Jeff, but he took no action to correct the

          situation and the comments continued.


            WHEREFORE, Plaintiff demands damages for lost wages, benefits, back pay

    and other remuneration; all other compensatory damages allowable under law;

    emotional distress damages; attorney’s fees and costs; and any other relief the

    Court deems just and proper.


                                        COUNT II
                                      DEFAMATION

          Plaintiff incorporates paragraphs 1 through 27 as if fully stated herein.

    34.         As set forth in the Factual Allegations, Defendant Jeff made false

          statements, telling customers that Plaintiff stole $10,000.00-30,000.00.

    35.         These false statements were repeated to several customers.

    36.          Plaintiff suffered damages as a result of the statements made by

          Defendant Jeff regarding her stealing $10,000.00-30,000.00.


    WHEREFORE, Plaintiff demands damages for lost wages, benefits, front pay

    and other remuneration; all other compensatory damages allowable under

    law; prejudgment and post judgment interest; attorney’s fees and costs; and

    any other relief the Court deems just and proper.



                                             8
Case 2:19-cv-14440-RLR Document 1 Entered on FLSD Docket 11/11/2019 Page 9 of 9




                                         COUNT III
                                       UNPAID WAGES

          Plaintiff incorporates paragraphs 1 through 27 as if fully stated herein.

    37.         As set forth in the Factual Allegations, Plaintiff worked but was not

          paid for her last of week of employment with Defendant.

    38.         Plaintiff has been harmed as a result of Defendant’s willful failure to

          pay her final week of pay.

    39.         Pursuant to Fla. Stat. §448.08, Plaintiff is entitled to recover costs

          and fees if she prevails on this claim for unpaid wages.


            WHEREFORE, Plaintiff demands damages for lost wages, attorney’s fees

    and costs; and any other relief the Court deems just and proper.


                                        JURY DEMAND

          Plaintiff hereby demands a trial by jury.

 Dated: November 11, 2019                        Respectfully submitted,
                                                 /s/Beth Coke
                                                 Beth Coke
                                                 Fla. Bar. #70726
                                                 Beth@cokeemploymentlaw.com
                                                 Coke Employment Law
                                                 131 N. 2nd Street, Suite 204
                                                 Fort Pierce, Fl. 34950
                                                 Telephone: (772) 252-4230
                                                 Facsimile: (772) 252-4575
                                                 Attorney for Plaintiff

                                             9
